DETAILED ACTION
This Office Action is responsive to the Amendment filed 13 December 2021.  

Claims 1-14, 16, 17 and 19-21 are now pending.  The Examiner acknowledges the 

amendments to claims 1-11, 14, 16, 17, 19 and 20, as well as the cancellation of claims 

15 and 18 and the addition of claim 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-9, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at line 1 recites the limitation "the curve relative to the other…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 at lines 2 and 3 recites the limitation "the first elongated portion".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 at lines 1 and 2, respectively, recite the limitation "the first elongated portion".  There is insufficient antecedent basis for this limitation in the claim.  It will be construed as “the first elongated member” for purposes of examination.
Claim 6 at line 3 recites the limitation "the first elongated portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 3 recites the limitation "the first elongated portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 6 and claim 9 at line 1 recite the limitation "the first elongated member".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 at line 8 recites the limitation "the first elongated portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 2 recites the limitation "the curve".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 at line 1 recites the limitation "the curve".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 17, it is unclear if “the distal end” references that of “the first elongated member” or “the second elongated member”.  
Claim 20 at line 3 recites the limitation "the second plurality of suture portions".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santilli et al. (U.S. Pub. No. 2007/0149989).  Regarding claim 1, Santilli et al. (hereinafter Santilli) discloses a bariatric clamp (Figs. 1 and 4; Abstract, [0003] and [0005]) comprising: a first elongated member 32 having a first proximal end 12b and a first distal end 12a opposite the first proximal end (Figs. 7, 8 and [0028]), and a first longitudinal axis that is defined between the first distal end 12a and the first proximal end 12b of the first elongated member 32 (Figs. 7 and 8 and [0034]: first and second ends are disposed in a straight line relative to each other which would define the longitudinal axis); a second elongated member 34 having a second proximal end 14b and a second distal 14a end opposite the second proximal end (Figs. 7, 8 and [0028]), and a second longitudinal axis that is defined between the second distal end 14a and the first proximal end 14b of the second elongated member 34 (Figs. 7 and 8); and a bight portion 16 forming a flexible hinge joining the first elongated member 32 at the first proximal end 12b thereof and joining the second elongated member 34 at the second proximal end 14b thereof (Fig. 7 and [0029]), wherein at least a portion of the first elongated member 32 is curved along at least a portion of the first longitudinal axis at a location between the first proximal end and the first distal end of the first elongated 32 (in between the first distal end 12a and the first proximal end 12b toward the second elongated member 34 - as shown in Fig. 8 and taught at [0034]).  Regarding claim 2 and in view of its indefinite nature, the curve of the first elongated member is toward the second elongated member (Fig. 8 and [0034]).  Regarding claim 5, at least a portion of the second elongated member 34 is curved along at least a portion of the second longitudinal axis toward the first elongated member 32 at a location between the second proximal end and the second distal end of the second elongated member 34 (in between the second distal end 14a and the second proximal end 14b toward the first elongated member 32 – “the shape of first and second members 32,34 permits first and second members 32, 34 to be disposed toward or away” as taught at [0035]).  Regarding claim 6, the clamp further comprises a closure mechanism comprising: an engagement portion 13 disposed adjacent the first distal end 12a of the first elongated member 32 (Figs. 1 and 2); and a fastener portion 15 disposed adjacent the second distal end 14a of the second elongated portion 34 comprising one or more openings (made up of multiple teeth 15 as shown in Figs. 1, 2 and 7) to receive at least a portion of the engagement portion 13 (Fig. 2) to retain the bariatric clamp in a closed position ([0030], [0034] and Figs. 2 and 7).  
Regarding claim 14, Santilli discloses a bariatric clamp (Figs. 1 and 4; Abstract, [0003] and [0005]) comprising: a first elongated member 32 having a first proximal end 12b and a first distal end 12a opposite the first proximal end (Figs. 7, 8 and [0028]), and a first longitudinal axis that is defined between the first distal end 12a and the first proximal end 12b of the first elongated member 32 (Figs. 7 and 8 and [0034]: first and second ends are disposed in a straight line relative to each other which would define the 34 having a second proximal end 14b and a second distal 14a end opposite the second proximal end (Figs. 7, 8 and [0028]), and a second longitudinal axis that is defined between the second distal end 14a and the first proximal end 14b of the second elongated member 34 (Figs. 7 and 8); and a bight portion 16 forming a flexible hinge joining the first elongated member 32 at the first proximal end 12b thereof and joining the second elongated member 34 at the second proximal end 14b thereof (Fig. 7 and [0029]), wherein when the claim is in a closed position, the bight portion 16 forms a passage-forming section (as shown in Fig. 2) and the first elongated member 32 and the second elongated member 34 form a partition-forming section defined by arc-shape of the elongated members 32,34 ([0034], [0035] and Fig. 8), wherein at least a portion of the first elongated member 32 is curved from the first distal end 12a of the first elongated member 32 along the first longitudinal axis away from the second elongated member 34 (“the shape of first and second members 32,34 permits first and second members 32, 34 to be disposed toward or away” as taught at [0035]), thereby defining a curved separation in the partition-forming section between the first elongated member 32 and the second elongated member 34 (elongated members disposed away from or toward each other, or one away and one towards the other would impart a curved separation in the partition-forming section [0035]).  Regarding claim 16, and in view of its indefinite nature, the curve of the first elongated member 32 comprises a first curve defined along a path connecting the distal end 12a and the proximal end 12b of the first elongated member 32 (Fig. 8). 
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (U.S. Pub. No. 2011/0190791).  Regarding claim 8, Jacobs et al. 104A comprising a first substrate member ([0076] and Fig. 2(a)) and a first magnetic retaining feature (magnet) associated with the first substrate member [0065]; a second elongated member 104B comprising a second substrate member ([0076] and Fig. 2(a)) and a second magnetic retaining feature (magnet) associated with the second substrate member [0065]; and a bight portion 106 (that joins the two elongated members [0063] and Fig. 2(a)) comprising a flexible hinge joining the first and second elongated members at respective proximal ends thereof [0063], wherein the flexible hinge has an opening formed therein ([0087] and Figs. 2b and 2c).  Regarding claim 9, the first elongated member 104a further comprises a first polymer portion 700 at least partially surrounding the first substrate member and the first retaining feature ([0095] and Fig. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Santilli et al. (U.S. Pub. No. 2007/0149989) and further in view of Jacobs et al. (U.S. Pub. No. 2011/0190791). Regarding claim 3, Santilli discloses the invention as claimed, see rejection supra; however Santilli fails to disclose wherein the first elongated member includes a first plurality of suture portions configured to be penetrable by a suture needle for formation of a suture connection.  Jacobs et al. (hereinafter Jacobs) discloses a surgical clamp having first and second elongated members, connected by a hinged, bight portion (Abstract and Fig. 2(a)), wherein the first elongated member 104A includes a first plurality of suture portions 612A-612E configured to be penetrable by a suture needle for formation of a suture connection (Fig. 14 and [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first plurality of suture portions configured to be penetrable by a suture needle for formation of a suture connection as taught by Jacobs, into an elongated member of a surgical clamp as taught by Santilli as Santilli recognizes the necessity of suturing a surgical clamp to the tissue ([0017] and [0038]) and Santilli teaches that including a plurality of suture portions on the elongated member enables securement of the clamp in place ([0084], [0087] and [0088]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 16-19 and 23 of U.S. Patent No. 10,420,664. Regarding claims 8 and 9, although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a bariatric clamp comprising: a first elongated member comprising a first substrate member and a first magnetic retaining feature associated with the first substrate member; a second elongated member comprising a second substrate member and a second magnetic retaining feature associated with the second substrate member; and a bight portion comprising a flexible hinge joining the first and second elongated members at respective proximal ends thereof, wherein the flexible hinge has an opening formed therein.
Regarding claims 10-13, although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a bariatric clamp comprising: a first elongated member that includes a first substrate member; a second elongated member that includes a second substrate member; and a bight portion forming a flexible hinge joining the first and second elongated members, wherein the first elongated member includes a first plurality of suture portions configured to facilitate formation of a suture connection with a patient’s stomach, wherein a first suture portion of the first plurality of suture portions comprises a first suture passageway of a first plurality of suture passageways, wherein the first .

Allowable Subject Matter
23.	Claims 4, 7, 17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
24.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 21, while the prior art teaches a bariatric clamp comprising: a first elongated member having a first proximal end and a first distal end opposite the first proximal end, and a first longitudinal axis that is defined between the first distal end and the first proximal end of the first elongated member; a second elongated member having a second proximal end and a second distal end opposite the second proximal end, and a second longitudinal axis that is defined between the second distal end and the first proximal end of the second elongated member; and a bight portion forming a flexible hinge joining the first elongated member at the first proximal end thereof and joining the second elongated member at the second proximal end thereof, wherein at least a portion of the first elongated member is curved 

Response to Arguments
25.	Applicant’s arguments filed 13 December 2021 with respect to the rejection of claim 7 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the amendments.  The rejection of claim 7 under 35 U.S.C. 112(a) has been withdrawn. 

26.	Applicant’s arguments filed 13 December 2021 with respect to the rejection of claims 4, 11, 12 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

27.	Applicant’s arguments filed 13 December 2021 with respect to the rejection of claims 1, 2, 5, 6, 14 and 16 under 35 U.S.C. 102(a)(1) citing Jacobs have been fully considered and are persuasive, however new grounds of rejection are presented above under 35 U.S.C. 102(a)(1) citing Santilli.  However, the rejection of claims 8 and 9 under 35 U.S.C. 102(a)(1) citing Jacobs has been maintained.  Regarding claim 8, Applicant 

28.	Regarding the double patenting rejections, Applicant did not directly address such, however some of the rejections were obviated in light of the amendments, but some maintained as noted in the Double Patenting rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791